Citation Nr: 0525254	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a hysterectomy.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a mental disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1981 and from May 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied appellant's petition 
to reopen the finally denied claims currently on appeal. 

The case was previously before the Board in July 2000, at 
which time it was Remanded to attempt to obtain additional 
service records.  The requested development having been 
completed to the extent possible, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1996, 
the RO denied the veteran entitlement to service connection 
for residuals of a hysterectomy, a mental disorder and a back 
disorder.


2.  That evidence associated with the claims file subsequent 
to the December 1996 decision, which is either cumulative or 
redundant;, does not bear directly and substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled is of not such 
significance that it must be considered to decide fairly the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The December 1996 RO decision which denied service 
connection for residuals of a hysterectomy, a mental disorder 
and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2004). 

2.  New and material evidence to reopen the claim for service 
connection for residuals of a hysterectomy, a mental disorder 
and a back disorder has not been submitted.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted an original claim for service 
connection for a hysterectomy, a mental disorder, and a back 
disorder in April 1996.  In a December 1996 rating decision, 
the RO denied the veteran's claims for service connection and 
duly notified the veteran.  She did not appeal the rating 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
2002).





The Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted.  This new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duties to notify and to assist claimants 
in the development of their claims.  First, the VA has a duty 
to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  VA will also request 
that the appellant provide any evidence in her possession 
that pertains to the claim.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

VA letters issued in March 2004 apprised the appellant of the 
information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice be accomplished prior to an 
initial unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (Pelegrini II).  However, in the present case, 
fully compliant VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board. Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of her case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, 
Pelegrini II notwithstanding, to decide the appeal would not 
be prejudicial error to him.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004. As discussed above, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of the 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.

The Board also notes that the veteran's representative has 
urged that additional notice be provided vis-à-vis a one year 
time period in which to submit additional evidence; however, 
the March 2004 VCAA correspondence already provided such 
notice.  

It is additionally noted that some correspondence directed to 
the veteran has been returned as undeliverable.  The Board 
notes that the RO expended considerable additional effort in 
attempting to locate the veteran.  No forwarding address is 
on file.  Such letters were also sent to the veteran's 
representative, who also is unaware of the veteran's present 
location.  It should be pointed out that in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), the Court stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Further notification is not 
indicated if a lack of knowledge of the veteran's whereabouts 
precludes VA from contacting her.


New and Material Evidence

The regulations implementing the VCAA include a new 
definition of new and material evidence.  See 38 C.F.R. § 
3.156(a) (effective for claims submitted after August 29, 
2001).  However, inasmuch as the veteran's claim was received 
prior to August 2001, the new provisions of 38 C.F.R. § 
3.156(a) do not apply.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When the claim was previously considered, the evidence 
consisted of private medical records showing a hysterectomy 
in 1989, private records from 1994, which demonstrated then 
recent onset of a back problem, as well as a VA examination 
from July 1996.  However, efforts to obtain service medical 
records (apart from dental records) were unsuccessful.  In 
the absence of medical evidence demonstrating an association 
between the claimed disorders and service, the claims were 
denied in an unappealed rating action in December 1996.  

The evidence associated with the claims file since that 
rating action consists of some additional private medical 
records from 1996, which fails to associate the claimed 
disorders to service.  

The evidence recently submitted does not bear directly or 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claims.  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a hysterectomy, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a mental disorder, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back condition, the appeal is denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


